Citation Nr: 0116290	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  96-33 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right hip, with retained 
bullet and arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days for PTSD beyond 
August 1, 1998 (38 C.F.R. § 4.29 (2000)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to April 
1970.  His PTSD and 38 C.F.R. § 4.29 claims come before the 
Board of Veterans' Appeals (Board) from a August 1998 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The Board remanded the issue of residuals of a gunshot wound 
in February 1998 for readjudication by the RO on the basis of 
the implementation of new regulations.  The matter stems from 
an April 1996 rating decision from the RO in Cleveland.  The 
claim is again before the Board for consideration, as it was 
denied by the RO.

The veteran's national service representative has indicated 
its belief in a December 2000 informal hearing presentation 
that there was an additional issue before the Board.  That 
the issue was entitlement to an evaluation in excess of 20 
percent for recurrent dislocation right shoulder, 
postoperative, with arthritis.  The Board issued an order 
regarding this issue in February 1998 (the evaluation was 
increased from 10 percent to 20 percent).  The veteran was 
informed of his appellate rights, but he did not appeal the 
decision, which became final.  The issue is not before the 
Board at this time.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has pain, soreness, and tenderness with 
motion of the right hip, and he could flex to 100 degrees, 
extend to 30 degrees, adduct to 25 degrees, and abduct to 45 
degrees, with pain of motion of the hip, but there was no 
swelling or deformity of the hip.

3.  The veteran's PTSD is manifesting some auditory 
hallucinations, panic attacks, depressed mood, anxiety, sleep 
disturbance, and flashbacks of the war, along with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal); it is not manifesting occupational and 
social impairment with reduced reliability and productivity.

4.  The veteran was discharged from a VA hospital on July 17, 
1998 to outpatient treatment care for his service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 20 
percent, and no more, for residuals of a gunshot wound to the 
right hip, with retained bullet and arthritis have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Code 
7805-5315 (1996) (2000); the Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for entitlement to an evaluation of 30 
percent, and no more, for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.130, Diagnostic Code 9411 (2000); the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).
 
3.  The criteria for entitlement to a temporary total 
evaluation because of hospital treatment in excess of 21 days 
for PTSD beyond August 1, 1998 (38 C.F.R. § 4.29 (2000)) have 
not been met.  38 C.F.R. § 4.29;  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The veteran in this case has been most recently examined by 
the VA in June 1999 and July 1999.  More recent outpatient 
treatment records are also of record.  The veteran has not 
currently indicated that there are any records that might be 
pertinent to the claim that have not been associated with the 
claims file.  The VA in September 1998 attempted to associate 
the records from two doctors that had apparently treated the 
veteran.  He was informed of the evidence that would help him 
to substantiate the claim by a statement of the case in 
November 1998 and a supplemental statement of the case in 
March 2000.  In light of all of these factors, the Board 
concludes that the notice-assist provisions of the Act have 
been substantially met.


Increased rating:  Residuals of a gunshot wound

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The veteran established service connection for residuals of a 
gunshot wound in February 1971, and there is a 10 percent 
evaluation currently in effect under Code 7805-5315.  That 
Code provides a 10 percent evaluation for moderate 
impairment.  A 20 percent evaluation is warranted for 
moderately severe impairment, and a 30 percent evaluation is 
warranted for severe impairment.  

Code 5315 addresses disabilities of Muscle Group XV, the 
mesial thigh group, which includes the adductor longus, 
adductor brevis, adductor magnus, and gracilis muscles.  They 
function in the adduction of the hip, flexion of the hip, and 
flexion of the knee.  Under this Code a 10 percent evaluation 
is warranted for moderate injury.  A 20 percent evaluation is 
warranted for moderately severe muscle injury, and a severe 
muscle injury warrants a 30 percent rating.  See 38 C.F.R. 
§ 4.73, Code 5315.

In July 1997, new regulations were issued with respect to the 
criteria to be considered in muscle injury cases.  See 62 
Fed. Reg. 30237-30240 (June 3, 1997).  This particular claim 
was remanded by the Board after a rating decision by the RO 
in April 1997, so the Board must consider both amendments in 
this decision.  The amendments were intended to delete 
redundant material, clarify medical terms and reorganize 
material contained in the Schedule.  Id.  The new VA 
regulation specifies that a through and through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 
4.56(b); cf. 38 C.F.R. § 4.56(b).  The older version of 38 
C.F.R. § 4.55 required elevating a rating from "moderate" to 
"moderately severe" where the relevant muscles were located 
within the same anatomical region (i.e., leg and foot) and 
"affect[ed] the movements of a single joint."  38 C.F.R. § 
4.55(a)  However, the newer version of 38 C.F.R. § 4.55 
requires elevating a rating from "moderate" to "moderately 
severe" where the relevant muscles are located within the 
same anatomical region "but do not act on the same joint."  
38 C.F.R. § 4.55(e).

Additionally, muscle injury ratings are not combined with a 
peripheral nerve paralysis rating of the same body part 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a) (2000).  See also Esteban v. Brown, 6 Vet. 
App. 259 (1994) (separate scheduler evaluations are warranted 
where applicable Codes apply to different manifestations of 
the same disability).

A review of the service medical records shows that the 
veteran was wounded in the Republic of Vietnam and he was 
hospitalized for 12 days with debridement and a primary 
closure on the second day.

According to a VA examination report from September 1996, the 
old wound still retained the bullet in his right hip.  He 
could walk without the assistance of ambulate devices.  He 
had right hip pain, ache, soreness, and tenderness, with 
arthritis.  Residuals of a gunshot wound to the right hip was 
diagnosed.

A VA examination in July 1999 shows that he had pain, 
soreness, and tenderness with motion of the right hip.  He 
could flex to 100 degrees, extend to 30 degrees, adduct to 25 
degrees, and abduct to 45 degrees, with pain of motion of the 
hip, but there was no swelling or deformity of the hip.  The 
veteran was receiving shots from the Pain Clinic for the 
pain.  He said that he did, in fact, use a cane to move 
about, but he did not use any assistance during the 
examination.  Residuals of shell fragment wound were 
diagnosed.  According to an X-ray report, there were minimal 
degenerative arthritic changes in both hips.  A moderate 
sized irregular metallic foreign body was imbedded into the 
hip, but there was no significant bone pathology of the hips.

Based on the medical evidence, the Board believes that an 
evaluation for 20 percent, and no more, is warranted for 
residuals of a gunshot wound to the right hip with retained 
bullet and arthritis.  Although the X-ray in July 1999 showed 
that there were only "minimal" degenerative arthritic 
changes and no significant bone pathology of the hips, the 
veteran has made a number of credible subjective complaints.  
The Board is basing the increased evaluation on those 
reports.  The veteran has reported that he has pain with 
motion of the hip, and there is soreness and tenderness.  He 
said that he sometimes uses a cane.

Nevertheless, an evaluation in excess of 20 percent is not 
warranted because there has been no characterization that the 
veteran has "severe" symptoms.  As stated above, there was 
no swelling or deformity of the hip, according to the July 
1999 examination report.  And the examiner who reported on 
the X-ray did not seem to indicate that there was "severe" 
pathology.  There is no medical evidence showing severe 
impairment of the veteran's right hip.  The Board is 
cognizant that the veteran has retained a moderately sized 
foreign object in his hip, but the evidence does not show 
that he is having significant symptoms to warrant an 
evaluation in excess of 20 percent for his right hip, or a 
finding that there is more than moderately severe pathology 
in the hip.  Thus, while an evaluation of 20 percent is 
warranted by the medical evidence, there is no medical 
evidence to show that an evaluation greater than that 
percentage is warranted in the present case at this time.

The Board notes that this decision to increase the veteran's 
evaluation was made in consideration of both the old and the 
new regulations concerning muscle injuries.

Increased rating:  PTSD

In his December 1998 VA Form 9, the veteran indicated that 
his PTSD caused suicidal ideation, panic attacks, insomnia, 
lack of motivation, and flashbacks, and nightmares.  He said 
that these symptoms warranted an increased rating for the 
PTSD.

The RO granted service connection for PTSD in September 1995 
under Code 9411.  He is rated as 10 percent disabled because 
of PTSD.  Code 9411 provides a 10 percent rating for PTSD 
causing occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or if symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a workweek setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent rating is warranted for total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  See 38 C.F.R. § 4.130.

According to a hospital discharge summary from July 1998, the 
veteran's PTSD symptoms were well managed on medications, and 
he was asymptomatic with the exception of occasional 
flashbacks and memories of the war.  The veteran was 
"psychiatrically (sic) stable throughout the admission."

At a VA examination in June 1999, the veteran said that he 
had filed for divorce from his first wife.  He denied past or 
present suicide attempts and hallucinations.  He admitted to 
mostly verbal anger outbursts.  Detailed psychological 
testing was deferred because the veteran said that he had 
been imbibing alcohol prior to the examination.  The overall 
results suggested an invalid test profile, the examiner said.  
The examiner also reported that given "a review of records, 
psychological testing, and clinical interview, the veteran 
was found to suffer from PTSD in the mild range."  A more 
accurate assessment of PTSD could not have been offered 
because the alcohol dependence affected the severity of the 
depression and PTSD symptoms.  PTSD and alcohol dependence 
were diagnosed, and a Global Assessment of Functioning (GAF) 
score of 45 was offered.

In July 1999, the veteran was again tested.  He said that he 
worked as a truck driver for 14 years after Vietnam, and he 
had last worked in 1996.  Subjective complaints included 
audio hallucinations, nightmares, difficulty concentrating, 
and irritability.  He complained of being depressed, 
especially when discovering his girlfriend had cancer in her 
stomach.  He had recurrent dreams.  Objective findings 
included an avoidance of eye contact, but the veteran was 
alert and oriented times three.  His mood was depressed, and 
he had diminished psychomotor activity.  He denied having 
suicidal or homicidal thoughts, and delusions.  His affect 
was appropriate.  He had, however, poor self confidence and 
no motivation.  The examiner, who diagnosed PTSD with 
depression, along with alcohol dependence, assessed a GAF 
score of 50.  The veteran said that he drank to help his 
nerves.

He testified at his RO hearing in August 1999 that he was 
living with his girlfriend at that time.  He said that he 
took Prozac to stay calm, and that he had been driven to the 
examination by a friend.  He said there were anxiety attacks 
three to four times per week.  He reported that he had 
hallucinations, and he had a bad memory and few friends.

Based on all of the applicable medical evidence of record 
concerning PTSD, the Board concludes that a 30 percent 
evaluation, and no more, is warranted for the service-
connected disorder.  See 38 C.F.R. § 4.130 (2000).  The Board 
notes that while one examiner in June 1999 characterized the 
veteran's PTSD symptoms as "mild," which would support a 
finding against the claim, there is other evidence in favor 
of the claim.  Other evidence against the claim for an 
increased rating includes the discharge summary from July 
1998.  Although the veteran was being treated as an 
inpatient, the report actually shows that he was stable and 
the term "asymptomatic" was used in connection with his 
admission.  Thus, based on these reports alone, the evidence 
would weigh against the claim.

Significantly, the veteran was assessed with a GAF score of 
45 on the very same examination report which described his 
PTSD symptoms as mild.  This is presumably due to the alcohol 
dependence and the veteran's combination of health concerns-
both service connected and nonservice-connected-and his 
financial concerns, in combination with the social 
inadaptivity and lack of employment.  These are not symptoms 
of his PTSD, and may be responsible for the GAF score of 45.  
In any event, that evidence is collectively against the 
claim.

But the veteran seems to have regressed.  The latest evidence 
paints a more symptomatic disability picture related to PTSD.  
The veteran has testified as to having suicidal ideation, and 
he has sent the RO correspondence indicating as such.  He 
consistently denied having any suicidal ideation when being 
analyzed by medical professionals.  Notably, the examiner in 
June 1999 said that there was likely an invalid test profile 
based on the inconsistency of the veteran's answers.  The 
Board is willing to accept the veteran's credibility, but 
despite these statements, it is clear that an evaluation in 
excess of 30 percent is not warranted based on the evidence 
showing that there is only mild PTSD.  Further, the veteran's 
GAF score rose to 50 later in July 1999.

The veteran was able to maintain a job as a trucker for 14 
years.  This goes to a lack of occupational inadaptivity 
despite his assertions that he had difficulty interacting 
with his supervisor.  Although he is divorced from his first 
wife, he has a live-in girlfriend.  This shows that while he 
said that he has few friends, he does not necessarily have 
significant social inadaptivity.  

In denying an evaluation in excess of 30 percent, the Board 
finds dispositive the lack of symptoms related to a higher 
evaluation.  There is no flattened affect, circumstantial, 
circumlocutory, or stereotyped speech.   The veteran has 
indicated that he is having frequent panic attacks, but there 
is no evidence of impairment of judgment, disturbances in 
mood, or impaired abstract thinking.  In summary, the Board 
will grant an increase for PTSD to 30 percent, but the 
evidence clearly shows that an increase in excess of that 
amount is not warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
veteran's disability of the right hip or PTSD.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 54-55 (1990).

A temporary total evaluation

The veteran said that he is appealing the termination of his 
38 C.F.R. § 4.29 benefits on August 1, 1998 because the only 
reason he left the hospital for outpatient treatment was due 
to a lack of beds in the program.  He said that the 
outpatient treatment was essentially the same as the 
inpatient treatment.  

According to 38 C.F.R. § 4.29, a total disability rating will 
be assigned without regard to the other provisions of the 
rating schedule when it is established that a service-
connected disability (such as PTSD) has required hospital 
treatment in a VA hospital for a period in excess of 21 days.  
The increased rating is effective from the first day of 
continuous hospitalization and will be terminated effective 
the last day of the month of hospital discharge (regular 
discharge or release to non-bed care).

The Board is not free to deviate from the law and 
regulations.  Based on the foregoing, the Board finds that 
there is simply no legal basis to find the veteran is 
eligible for 38 C.F.R. § 4.29 benefits.  As the disposition 
of this claim is based on the law, and not on the facts of 
the case, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

In other words, the claim must be denied despite the 
veteran's assertions.  The regulation specifically states 
that termination of 38 C.F.R. § 4.29 benefits will occur on 
the last day of the month in which the veteran receives a 
regular discharge or a discharge to non-bed care.  The VA 
hospital discharge summary shows that the veteran was 
discharged on July 17, 1998.  As such, this claim is denied.



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an evaluation of 20 
percent, and no more, for residuals of a gunshot wound to the 
right hip, with retained bullet and arthritis is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an evaluation of 30 
percent, and no more, for PTSD is granted.

Entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days for PTSD beyond 
August 1, 1998 (38 C.F.R. § 4.29 (2000)) is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

